The opinion of this court was delivered by
Gibson, C. J.
The direction, that the testator’s son John should have the privilege of living on the place with the children during his life, gave him, not an estate, but a license. Had he taken an estate, it would have been liable to judgment and execution by his creditors — the very thing, perhaps, which the testator designed to prevent. Besides, if a remainder, and not an immediate estate had been limited to the children, it could not have vested till John’s death ; but, by the terms of the devise, the plantation was to come into their possession, or into the possession of the executors for their use, at the testator’s death. There was no remainder, therefore, vested or contingent. As the land, then, was given, not to John with a limitation over to his children, but to them immediately^ the devise was not subject to open and let in children after-born; and none took who were not children at the testator’s death.
Judgment affirmed.